          Case 4:18-cv-02671-YGR Document 66 Filed 07/08/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 7/8/2019                 Time: 2:03pm-2:23pm          Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 18-cv-02671-YGR      Case Name: Morrison v. Ross Stores, Inc.



Attorney for Plaintiff: S. Clinton Woods
Attorney for Defendant: Jeffrey Marguiles

 Deputy Clerk: Frances Stone                         Court Reporter: Raynee Mercado


                                      PROCEEDINGS
INITIAL CMC- HELD

REFERRED for Private Mediation to be completed by 12/6/2019
Compliance hearing re name of mediator and date of mediation set Friday, 8/2/2019 at 9:01
AM. Joint Statement to be filed by 7/26/2019.

Plaintiff’s Expert Disclosures for Class Certification: 2/3/2020

Class Certification Motion to be filed by 2/3/2020

Rebuttal Expert Disclosures for Class Certification 3/30/2020

Response to Class Certification Motion including Daubert challenges relevant to class
certification: 4/13/2020

Reply in Support of Class Certification and Response to Daubert challenges relevant to
class certification: 5/26/2020

Reply in Support of Daubert Motions: 6/9/2020

Hearing on Class Certification Motion: 7/14/2020 at 2:00 PM

Disclosure of Experts: All Experts, Retained and Non-Retained Must Provide Written
Reports Compliant with FRCP 26(a)(2)(B)


cc: ADR
